



FIRST AMENDMENT TO
ICU MEDICAL, INC. EXECUTIVE SEVERANCE PLAN


THIS FIRST AMENDMENT TO THE ICU MEDICAL, INC. EXECUTIVE SEVERANCE PLAN (this
“First Amendment”), dated as of December 31, 2019, is made and adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of ICU
Medical, Inc., a Delaware corporation (the “Corporation”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).


RECITALS


WHEREAS, the Corporation maintains the ICU Medical, Inc. Executive Severance
Plan (the “Plan”);


WHEREAS, pursuant to Section 3 of the Plan, the Committee has the authority to
amend the Plan; and


WHEREAS, the Corporation desires to amend the Plan to extend the term of the
Plan from December 31, 2019 to December 31, 2022.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
The second and third sentences of Section 2 of the Plan are hereby amended and
restated in their entirety as follows:



“In the event that a Change in Control does not occur on or prior to December
31, 2022, the Plan shall thereupon automatically terminate and have no force or
effect. In the event that a Change in Control occurs on or prior to December 31,
2022, then the Plan shall automatically terminate on the later of December 31,
2022 and the date on which all Participants who are eligible to receive
Severance Benefits pursuant to the Plan have received each such payments and/or
benefits in accordance with the Plan.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.



3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.

[Signature Page Follows]
    
    





--------------------------------------------------------------------------------





I hereby certify that the foregoing Plan was duly adopted by the Committee of
the Board of Directors of the Corporation on December 31, 2019.


Executed on this 31st day of December, 2019.


Signature: /s/ Scott Lamb
Name: Scott Lamb
Title: Chief Financial Officer and Treasurer









